DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species A – Figs. 1 and 26, directed to an online platform and networked computer devices;
Species B – Figs. 2 and 13, directed to a nursing garment having an inner garment extending down beyond an outer panel;
Species C – Fig. 3, directed to a nursing garment having an inner garment extending down beyond an outer panel and fasteners positioned for detachably connecting a free periphery of the outer panel;
Species D – Fig. 4, directed to a nursing garment having an outer panel extending down beyond an inner garment;
Species E – Fig. 5, directed to a nursing garment having a pressure sensor, controller, and actuator;
Species F – Figs. 6 and 14, directed to a nursing garment having an outer panel extending down beyond an inner garment and fasteners positioned for detachably connecting a free periphery of the outer panel;
Species G – Fig. 7, directed to a nursing garment having a biological sensor, processing device, and vibrator;
Species H – Fig. 8, directed to a nursing garment having a temperature sensor, processing device, and heating device;
Species I – Fig. 9, directed to a nursing garment having an inner garment extending down beyond an outer panel and two vertical slits on a chest panel of the inner garment at the edges of the outer panel;
Species J – Fig. 10, directed to a nursing garment having an inner garment extending down beyond an outer panel and one horizontal slit in the inner garment spanning a majority of the width of the front panel;
Species K – Fig. 11, directed to a nursing garment having outer panel extending down beyond an inner garment and two horizontal slits in the inner garment;
Species L – Fig. 12, directed to a nursing garment having an inner garment extending down beyond an outer panel and two vertical slits on a chest panel of the inner garment toward the center of the outer panel;
Species M – Figs. 15-18, directed to a nursing garment having two short sleeve openings wherein an outer panel extends down beyond an inner garment and further having a horizontal zippered slit in the inner garment; and
Species N – Figs. 19-25, directed to a nursing garment having two short sleeve openings wherein an inner garment extends down beyond an outer panel and further having a horizontal zippered slit in the inner garment.
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 10, and 12 are generic to Species B-N.  Additionally, claim 2 is directed to Species B-H, J-K, and M-N; claims 3-5 are directed to Species B-I and K-N; claim 6 is directed to Species C-L and N; claim 7 is directed to Species C and F; claim 8 is directed to Species F; claim 9 is directed to Species D, F-H, and M; claim 11 is directed to Species E; claim 13 is directed to species C and F; claim 14 is directed to Species G; claim 15 is directed to Species H; claim 16 is directed to Species M and N; claims 17-19 are directed to Species C-L and N; and claim 20 is directed to Species C and F.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was not made to Applicant’s representative to request an oral election to the above election of species due to the complexity of the election being 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MARCHEWKA whose telephone number is (571) 272-4038.  The examiner can normally be reached on M-F: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON T OSTRUP can be reached on (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/MATTHEW R MARCHEWKA/Examiner, Art Unit 3732                                                                                                                                                                                                        


/CLINTON T OSTRUP/Supervisory Patent Examiner, Art Unit 3732